              Case 3:19-cv-05889-RJB Document 27 Filed 12/07/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        STACIE LEE and JOHN LEE, Washington                 CASE NO. 3:19-cv-05889-RJB-TLF
11      residents,
                                                            ORDER ON PLAINTIFFS’
12                                Plaintiffs,               MOTION TO EXTEND CASE
                v.                                          DEADLINES
13
        WEBB ROAD MAINTTENANCE
14      GROUP, a Washington LLC, and
        WILLIAM MACARAS,
15
                                  Defendants.
16

17
            THIS MATTER comes before the Court on Plaintiffs’ Motion to Extend Case Deadlines.
18
     Dkt. 26. The Court has considered the motion and the remaining file.
19
            In the pending motion, Plaintiffs move to extend the remaining case deadlines pursuant to
20
     Fed. R. Civ. P. 16(b)(4). Defendants do not oppose the motion. Plaintiffs demonstrate good
21
     cause to justify this continuance based on roadblocks created by the COVID-19 pandemic, and
22
     delay does not appear to prejudice Defendants. Therefore, Plaintiffs’ motion (Dkt. 26) is
23
     GRANTED and the case schedule is amended as follows:
24


     ORDER ON PLAINTIFFS’ MOTION TO EXTEND CASE DEADLINES - 1
               Case 3:19-cv-05889-RJB Document 27 Filed 12/07/20 Page 2 of 2




 1    THREE-DAY BENCH TRIAL                                                November 1, 2021
                                                                           at 9:30 a.m.
 2    Disclosure of expert testimony under FRCP 26(a)(2)                   May 5, 2021
      All motions related to discovery must be FILED by                    June 14, 2021
 3    Discovery COMPLETED by                                               July 6, 2021
      All dispositive motions must be FILED by                             August 3, 2021
 4    Motions in limine should be FILED by and NOTED on the                October 4, 2021
      motion calendar no later than the third Friday thereafter, but no
 5    later than the Friday before any scheduled pretrial conference
      Agreed pretrial order LODGED with the court by                       October 15, 2021
 6    Pretrial conference will be held on (counsel shall report to         October 22, 2021
      courtroom A)                                                         at 8:30 a.m.
 7    Trial briefs, proposed voir dire, and jury instructions DUE          October 22, 2021
 8
            IT IS SO ORDERED.
 9
            The Clerk is directed to send uncertified copies of this Order to all counsel of record and
10
     to any party appearing pro se at said party’s last known address.
11
            Dated this 7th day of December, 2020.
12

13                                         A
                                           ROBERT J. BRYAN
14
                                           United States District Judge
15

16

17

18

19

20

21

22

23

24


     ORDER ON PLAINTIFFS’ MOTION TO EXTEND CASE DEADLINES - 2
